We agree with the plaintiff’s contention that the material sought in the second paragraph of the defendants’ subpoena, to wit: "all documents relating to Citibank’s electronic payment services, including, but not limited to, material distributed to its customers”, is overbroad and lacks reasonable particularity, as evidenced by the defendants’ willingness to narrow the request (see, CPLR 3120 [a]).
We have reviewed the parties’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Thompson, Pizzuto and Hart, JJ., concur.